Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1-20 are pending in this case.
Claims
Claim Amendments filed on 09/24/2021 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
No double patenting issues.
			Reasons for Allowance

It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 09/24/2021 persuasive.
Wen et al. (US 20110179021) – Discloses dynamically suggesting keywords and performs re-ranking methods. Selection of textual search included in a suggestion is also taught. However, it does not teach the rest of the claims in combination.
Becker et al. (US 20150324366) – Teaching scoring and weighting based on aesthetic qualities such as color in an image. However, it does not teach the rest of the claims in combination.
Tang et al. (US 20080077570) – Teaches using vector space to calculate similarity scores. However, it does not teach the rest of the claims in combination.

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 01/29/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156